BRICKELL, C. J.
1. The Court of County Commissioners is not clothed with a general power of taxation. The power with which it is vested is statutory and limited. If it should transcend this power, the levy and assessment would be void, imposing no duty or obligation on the tax payer. There are statutes conferring on the court authority to levy a special tax, for special county purposes, such tax not to exceed a defined per centum on the State tax. It is not insisted there is any statutory authority for the levy of a special tax, for the payment of the county claim preferred by the relators, or for the payment of claims of that character.
2. The claim is of the class and character payable from *242the general fund of the county, in the order of its filing and registration with the county treasurer. This general fund is created by taxation, and the Court of County Commissioners has power to levy for county purposes, including the payment of county claims, filed and registered with the county treasurer, an annual tax not exceeding fifty per cent, on the amount of the State tax. When the court levies such tax, its duty and authority in reference to the payment of such claims is exhausted. The holders of the claims of necessity must wait until from this fund they can obtain payment. The claims are created on the authority of the law which provides the mode and time of payment, and the law enters into and forms part of the contract.
3. It fully appears from the return of the Commissioners Court, that the court by an annual levy of a county tax, to the maximum prescribed, had exhausted the power conferred on them by law. A writ of mandamus can not rightfully issue to compel them to levy more. The writ may be awarded tó compel a court or an officer to perform a legal duty — it is not issued to command them to do that which without the mandate it is not lawful for them to do.
The judgment is affirmed.